        Case 5:19-cv-02072-ODW-SP
                    Afshin Siman  Document 13 Filed 11/06/19 Page 1 of 4 Page ID #:32
                   Law Office of Afshin Siman
                    siman @simanlawfirm .com
                 6210 Wilshire Boulevard, Ste. 211
                      Los Angeles, CA 90048
                      Phone: (424) 229-9778

                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
 Michael Trujillo, et al.,
                                                                              CASE NUMBER
                                                                                                     5: 19-cv-02072-0DW-SP
                                                          Plaintiff(s),
                 v.
 Free Energy Savings Company, LLC d/b/a                                         APPLICATION OF NON-RESIDENT ATTORNEY
 Quality Conservation Services,                                                       TO APPEAR IN A SPECIFIC CASE
                                                        Defendant(s),                        PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac·vice must complete Section I of this ApplicatitJn, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System ("Motions and Related Filings
    => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order (using
    Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time offiling (using a credit card).
    The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time offiling will be grounds for
    denying the Application. Out-of-state federal government attorneys are 11ot required to pay the $400 fee. (Certain attorneys for the
    United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
    Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
 Peluso, Patrick H.
Applicant's Name (Last Name, First Name & Middle Initial)                                              check here iffederal government attorney 0
 Woodrow & Peluso, LLC
Firm/Agency Name
 3900 E. Mexico Ave .                                                     720-213-0676                               303-927-0809
 Suite 300                                                                Telephone Number                          Fax Number
Street Address
 Denver, Colorado 80210                                                                          ppeluso@woodrowpeluso.com
City, State, Zip Code                                                                                   E-mail Address

I have been retained to represent the following parties:
 Plaintiff Michael Trujillo                                               I!] Plaintiff(s)   0   Defendant(s)   0   Other:
                                                                          0   Plaintiff(s)   0   Defendant(s)   0   Other:
                                                                                                                             -----------------
Name(s) of Party(ies) Represented
                                                                                                                             -----------------
List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

             Name of Court                               Date of Admission              Active Member in Good Standing? (if not, please explain)
 Supreme Court of Colorado                                 ] 1/03/2014                 Yes
 U.S. Court of Appeals, Ninth Circuit                        8/30/2018                 Yes
 U.S. Court of Appeals, Eleventh Circuit                     7/30/2019                 Yes
            Case
List all cases      5:19-cv-02072-ODW-SP
               in which                                   Document
                        the applicant has applied to this Court           13viceFiled
                                                                 for pro hac            11/06/19
                                                                                status in the previous Page     2 of
                                                                                                       three ytars      4 Page
                                                                                                                    (continue      ID #:33
                                                                                                                              in Section IV if
needed):
        Case Number                                     Title o(Action                            Date o[A12J!.lication      Granted LDenied?
 18-cv-01753                                     Herrera v. Soothe, Inc.                          10/1/2018                 Granted
 18-cv-03893                               Edwardo Munoz v. 7-Eieven, Inc.                       5/15/2018                 Granted
 18-cv-03886                                 Imamura v. Eaton Corporation                        5/15/2018                 Granted
 17-cv-03843                                     Hulsey v. Peddle, LLC                           5/3112017                 Granted
 16-cv-023 31                              Ambrezewicz v. Lead point, Inc.                       11/17/2016                Granted

If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:




Has the applicant previously registered as a CM/ECF user in the Central District of California?            00   Yes      O   No
If yes, was the applicant's CM/ECF User account associated with the e-mail address provided above?         00   Yes      O   No


                                                                                               Previous E-mail Used (if applicable)

Attorneys must be registered for !he Court's Case Management/Electronic Case Filing ("CM/ECF'') System to be admitted to practice pro hac
vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/ECF User. If the Court signs an
Order granting your Application, you will either be issued a new CM/ECF login and password, or the existing account you identified above
will be associated with your case.



         SECTION II - CERTIFICATION

         I declare under penalty of perjury that:

          (1) All of the above information is true and correct.
          (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in substantial business,
               professional, or other activities in the State of California.
          (3) I am not currently suspended from and have never been disbarred from practice in any court.
          (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
               and the Federal Rules of Evidence.
          (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
               maintains an office in the Central District of California for the practice of law, as local counsel pursuant to Local
               Rule 83-2.1.3.4.

            Dated November 5, 2019
         Case 5:19-cv-02072-ODW-SP Document 13 Filed 11/06/19 Page 3 of 4 Page ID #:34
SECTION III- DESIGNATION OF LOCAL COUNSEL
 Siman, Afshin
Designee's Nam e (Last Name, First Name & Middle Initial)
 Law Office of Afshin Siman
Firm/Agency Nam e
 6210 Wilshire Boulevard                                           424-229-9778
 Suite 211                                                         Telephone Number                     Fax Number

Street Address                                                     siman@simanlawfirm.com
 Los Angeles, CA 90048                                             E-mail Address

City, State, Zip Code                                              309956
                                                                   Designee's California State Bar Number


I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law.
             Dated                                                 Afshin Siman




                                                                  Desi

SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL                           GES IF NECESSARY)

 Admissions (Cont.)
 - U.S . District of Colorado - 115/2015 - active and in good standing
 - U.S. District for the W.D. Wisconsin - 6/15/2016 - active and in good standing
 - U.S. District of New Mexico - 6/20/2016 - active and in good standing
 - U.S . District for the E .D. Michigan - 11/28/2017 - active and in good standing
 - U.S . District for theN .D . of Illinois - 2/22/2018 - active and in good standing
 - U.S. District for the S .D. of Illinois - 3/14/2019 - active and in good standing
Case 5:19-cv-02072-ODW-SP Document 13 Filed 11/06/19 Page 4 of 4 Page ID #:35




            STATE OF COLORADO, ss:

                    I,   Cheryl Stevens              Clerk of the Supreme Court of the Stale of

            Colorado, do hereby certify that


                                 Patrick Harry Peluso
            has been duly licensed and admitted to practice as an


                    c..ATTORNEY AND CouNsELOR AT .{Aw
           within this State,· and that his / her name appears upon the Roll of A tlorneys
                                                                                            3'd
           and Counselors at Law in my office of date the - - - - - - -- -- -

           day of        November                   A. D.         2 01 4 and that at the date hereof

           the said _ _ _ _R_a_tr
                                _z_
                                  'c_k_R
                                       _a_r_ry
                                             _P_e_l_
                                                   us_o~-----------
           is in good standing at this Bar.


                                  IN WITNESS WHEREOF, I have hereunto subscribed my name and
                                  affixed the Seal of said Supreme Court, at Denver, in said State, this
                                         ih
                                   _ _ _ _ _ dayof-
                                                                     November                              2019
                                                                                                  A . D. _ _
